   Case 2:18-cr-00605-WHW Document 11 Filed 02/27/19 Page 1 of 1 PageID: 39


PS 8
(12/04)

                         UNITED STATES DISTRICT COURT
                                            for the
                                    District of New Jersey



U.S.A. vs. Moshe Butler                                                        Docket No. 18-605

                      Petition for Action on Conditions of Pretrial Release


         COMES NOW DANIEL MILNE PRETRIAL SERVICES OFFICER, presenting an
official report upon the conduct of defendant Moshe Bulter, who was placed under pretrial
release supervision by the HONORABLE WILLIAM H. WALLS, United States District
Judge sitting in the Court at Newark, on October 9, 2018, under the following conditions:
$250,000 bond secured by 153 Keats Ave Elizabeth, New Jersey; Pretrial Services Supervision;
Surrender passport and not to apply for any travel documents; Shall not commit any offense in
violation of federal, state or local law; Travel restricted to New Jersey, New York and Texas;
Mental Health treatment; Maintain or actively seek verifiable employment; Resolve all active
traffic warrants; Refrain from any gambling activity.

          Respectfully presenting petition for action of Court and for cause as follows:

                                LSEE ATTACHED ADDENDUM]


PRAYING THAT THE COURT WILL ORDER a bail violation hearing.

  ORDER OF COURT                                  I declare under penalty of perjury that the
                                                  foregoing is true and correct.
  Cons ed d ordered t is                    day
  of_______________                 ered filed    Executed             ,,     /
  and made a part of the records in the above     on             c2/k2/ /          9


     orable \yill)(mcl. Walls                     DA        MILNE
 U.S. Dis%,Rklge                                  U.S. Pretrial Services Officer
